TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-12-00351-CR



                   Roy Thomas Sledge, a/k/a Roy T. Sledge, Jr., Appellant

                                               v.

                                 The State of Texas, Appellee


  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 51ST JUDICIAL DISTRICT
   NO. A-11-0428-SB, THE HONORABLE BARBARA L. WALTHER, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Roy Thomas Sledge has filed a motion to withdraw his notice of appeal

and dismiss this appeal. We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.2(a).



                                            __________________________________________
                                            Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed on Appellant’s Motion

Filed: October 19, 2012

Do Not Publish